UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: The George Putnam Fund of Boston Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2010 Date of reporting period: October 31, 2009 Item 1. Schedule of Investments: The George Putnam Fund of Boston The fund's portfolio 10/31/09 (Unaudited) COMMON STOCKS (54.7%)(a) Shares Value Banking (5.3%) Bank of America Corp. 731,200 $10,660,896 Bank of New York Mellon Corp. (The) 365,600 9,746,896 JPMorgan Chase & Co. 698,100 29,159,637 PNC Financial Services Group, Inc. 134,900 6,602,006 SunTrust Banks, Inc. 77,900 1,488,669 U.S. Bancorp 90,000 2,089,800 Wells Fargo & Co. 641,400 17,651,328 Basic materials (1.8%) Alcoa, Inc. 343,900 4,271,238 Dow Chemical Co. (The) 170,000 3,991,600 E.I. du Pont de Nemours & Co. 163,100 5,189,842 Nucor Corp. 157,200 6,264,420 PPG Industries, Inc. 87,200 4,920,696 Weyerhaeuser Co. 50,100 1,820,634 Capital goods (3.2%) Avery Dennison Corp. 57,400 2,046,310 Boeing Co. (The) 49,300 2,356,540 Caterpillar, Inc. 52,300 2,879,638 Deere (John) & Co. 57,400 2,614,570 Emerson Electric Co. 64,300 2,427,325 Lockheed Martin Corp. 183,300 12,609,207 Northrop Grumman Corp. 46,300 2,321,019 Parker-Hannifin Corp. 88,700 4,697,552 Raytheon Co. 116,700 5,284,176 United Technologies Corp. 138,600 8,516,970 Communication services (3.6%) AT&T, Inc. 817,082 20,974,495 Comcast Corp. Class A 318,900 4,624,050 DIRECTV Group, Inc. (The) (NON) 148,200 3,897,660 DISH Network Corp. Class A (NON) 71,600 1,245,840 Telefonica SA ADR (Spain) 21,000 1,762,530 Time Warner Cable, Inc. 104,800 4,133,312 Verizon Communications, Inc. 366,500 10,844,735 Vodafone Group PLC ADR (United Kingdom) 190,500 4,227,195 Conglomerates (1.2%) 3M Co. 51,200 3,766,784 General Electric Co. 684,200 9,756,692 Honeywell International, Inc. 118,800 4,263,732 Consumer cyclicals (3.8%) D.R. Horton, Inc. 101,700 1,114,632 Gap, Inc. (The) 112,700 2,405,018 Home Depot, Inc. (The) 292,200 7,331,298 Lowe's Cos., Inc. 251,300 4,917,941 Marriott International, Inc. Class A 75,662 1,896,090 Staples, Inc. 149,900 3,252,830 Target Corp. 93,600 4,533,048 Time Warner, Inc. 168,600 5,078,232 TJX Cos., Inc. (The) 217,400 8,119,890 Viacom, Inc. Class B (NON) 227,200 6,268,448 Wal-Mart Stores, Inc. 62,400 3,100,032 Walt Disney Co. (The) 195,200 5,342,624 Whirlpool Corp. 19,100 1,367,369 Consumer staples (5.6%) Campbell Soup Co. 125,700 3,990,975 Clorox Co. 139,600 8,268,508 Coca-Cola Co. (The) 18,400 980,904 CVS Caremark Corp. 253,500 8,948,550 General Mills, Inc. 60,100 3,961,792 Kellogg Co. 109,200 5,628,168 Kimberly-Clark Corp. 145,100 8,874,316 Kraft Foods, Inc. Class A 174,762 4,809,450 Kroger Co. 225,800 5,222,754 Lorillard, Inc. 52,600 4,088,072 Newell Rubbermaid, Inc. 210,400 3,052,904 Philip Morris International, Inc. 345,000 16,339,200 Procter & Gamble Co. (The) 92,300 5,353,400 SYSCO Corp. 66,300 1,753,635 Energy (9.2%) Anadarko Petroleum Corp. 85,000 5,179,050 Chevron Corp. 433,600 33,187,744 ConocoPhillips 123,600 6,202,248 Devon Energy Corp. 50,200 3,248,442 EOG Resources, Inc. 21,700 1,772,022 Exxon Mobil Corp. 440,900 31,599,303 Halliburton Co. 103,300 3,017,393 Marathon Oil Corp. 287,600 9,194,572 Newfield Exploration Co. (NON) 90,300 3,704,106 Noble Corp. 84,800 3,454,752 Occidental Petroleum Corp. 154,500 11,723,460 Total SA ADR (France) 219,600 13,191,372 Valero Energy Corp. 188,100 3,404,610 Weatherford International, Ltd. (Switzerland) (NON) 117,500 2,059,775 Williams Cos., Inc. (The) 185,700 3,500,445 Financials (4.0%) Chubb Corp. (The) 203,300 9,864,116 Goldman Sachs Group, Inc. (The) 96,310 16,389,073 MetLife, Inc. 254,600 8,664,038 Morgan Stanley 372,840 11,975,621 Travelers Cos., Inc. (The) 240,200 11,959,558 Health care (6.8%) Abbott Laboratories 94,600 4,783,922 Aetna, Inc. 182,100 4,740,063 Amgen, Inc. (NON) 24,100 1,294,893 Baxter International, Inc. 65,100 3,519,306 Boston Scientific Corp. (NON) 452,600 3,675,112 Bristol-Myers Squibb Co. 140,700 3,067,260 Covidien PLC (Ireland) 179,212 7,548,409 Genzyme Corp. (NON) 19,300 976,580 Hospira, Inc. (NON) 99,200 4,428,288 Johnson & Johnson 250,100 14,768,405 McKesson Corp. 90,400 5,309,192 Medtronic, Inc. 134,800 4,812,360 Merck & Co., Inc. 289,400 8,951,142 Pfizer, Inc. 1,569,458 26,727,870 WellPoint, Inc. (NON) 86,000 4,021,360 Insurance (1.6%) ACE, Ltd. 158,600 8,145,696 Allstate Corp. (The) 115,000 3,400,550 Everest Re Group, Ltd. 45,600 3,989,544 Marsh & McLennan Cos., Inc. 195,000 4,574,700 RenaissanceRe Holdings, Ltd. 71,600 3,759,000 Real estate (0.5%) Digital Realty Trust, Inc. (R) 29,200 1,317,796 Equity Residential Properties Trust (R) 125,648 3,628,714 Simon Property Group, Inc. (R) 41,406 2,811,053 Technology (4.5%) Applied Materials, Inc. 161,100 1,965,420 Atmel Corp. (NON) 1,092,600 4,064,472 Cisco Systems, Inc. (NON) 239,100 5,463,435 Electronic Arts, Inc. (NON) 103,100 1,880,544 EMC Corp. (NON) 429,300 7,070,571 IBM Corp. 52,400 6,319,964 Intel Corp. 270,000 5,159,700 KLA-Tencor Corp. 102,000 3,316,020 Microsoft Corp. 329,800 9,145,354 Motorola, Inc. 551,300 4,724,641 Nokia OYJ ADR (Finland) 144,200 1,818,362 Oracle Corp. 106,400 2,245,040 Symantec Corp. (NON) 109,300 1,921,494 Texas Instruments, Inc. 167,900 3,937,255 Thermo Electron Corp. (NON) 29,200 1,314,000 Yahoo!, Inc. (NON) 297,200 4,725,480 Transportation (0.4%) Burlington Northern Santa Fe Corp. 63,500 4,782,820 United Parcel Service, Inc. Class B 24,300 1,304,424 Utilities and power (3.2%) American Electric Power Co., Inc. 145,000 4,381,900 Dominion Resources, Inc. 55,900 1,905,631 Duke Energy Corp. 148,900 2,355,598 Edison International 255,200 8,120,464 El Paso Corp. 251,300 2,465,253 Entergy Corp. 119,000 9,129,680 Exelon Corp. 61,400 2,883,344 FPL Group, Inc. 42,400 2,081,840 Great Plains Energy, Inc. 34,000 588,200 PG&E Corp. 233,050 9,529,415 Wisconsin Energy Corp. 72,200 3,152,974 Total common stocks (cost $725,554,439) CORPORATE BONDS AND NOTES (11.6%)(a) Principal amount Value Basic materials (0.7%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 $30,000 $34,121 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (Luxembourg) 360,000 422,032 Bemis Co., Inc. sr. unsec. unsub. notes 6.8s, 2019 100,000 112,091 Dow Chemical Co. (The) notes 9.4s, 2039 250,000 307,525 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 894,000 993,287 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 1,760,000 1,820,715 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 1,450,000 1,544,250 Holcim, Ltd. 144 company guaranty 6s, 2019 (Switzerland) 275,000 283,580 International Paper Co. sr. unsec. notes 9 3/8s, 2019 943,000 1,136,315 International Paper Co. sr. unsec. unsub. notes 7 1/2s, 2021 95,000 104,034 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 208,000 223,921 Rio Tinto Finance USA LTD company guaranty sr. unsec. notes 9s, 2019 (Australia) 450,000 559,881 Sealed Air Corp. 144A notes 5 5/8s, 2013 210,000 210,420 Teck Resources, Ltd. sr. notes 10 3/4s, 2019 (Canada) 35,000 40,775 Teck Resources, Ltd. sr. notes 10 1/4s, 2016 (Canada) 51,000 58,778 Teck Resources, Ltd. sr. notes 9 3/4s, 2014 (Canada) 43,000 48,268 Vale Overseas, Ltd. company guaranty unsec. unsub. notes 5 5/8s, 2019 1,909,000 1,905,373 Westvaco Corp. unsec. notes 7 1/2s, 2027 11,000 10,098 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 735,000 729,055 Capital goods (0.2%) Allied Waste North America, Inc. sec. notes 6 1/2s, 2010 145,000 150,075 Allied Waste North America, Inc. sec. notes Ser. B, 5 3/4s, 2011 90,000 94,547 Allied Waste North America, Inc. sr. unsec. notes 6 3/8s, 2011 235,000 248,098 Ball Corp. company guaranty sr. unsec. notes 7 1/8s, 2016 1,000 1,023 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 767,000 811,762 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 975,000 1,063,261 Republic Services, Inc. 144A sr. unsec. notes 5 1/2s, 2019 240,000 247,503 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 430,000 477,879 Communication services (1.2%) American Tower Corp. 144A notes 4 5/8s, 2015 555,000 562,640 American Tower Corp. 144A sr. unsec. notes 7 1/4s, 2019 800,000 878,000 AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031 285,000 375,800 AT&T Wireless Services, Inc. sr. notes 7 7/8s, 2011 185,000 200,407 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 245,000 257,187 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 2,369,000 2,476,729 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 450,000 522,702 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 290,000 354,988 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 225,000 245,422 Cox Communications, Inc. notes 7 1/8s, 2012 745,000 836,026 Cox Communications, Inc. 144A notes 5 7/8s, 2016 289,000 302,255 France Telecom notes 8 1/2s, 2031 (France) 180,000 246,273 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 122,000 134,930 TCI Communications, Inc. company guaranty 7 7/8s, 2026 1,085,000 1,223,942 TCI Communications, Inc. debs. 9.8s, 2012 467,000 534,924 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) 400,000 414,577 Telecom Italia Capital SA company guaranty 5 1/4s, 2013 (Italy) 515,000 541,890 Telecom Italia Capital SA company guaranty 4s, 2010 (Italy) 60,000 60,347 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 385,000 426,416 Telefonica Europe BV company guaranty 8 1/4s, 2030 (Spain) 595,000 762,663 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 640,000 721,177 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 150,000 172,740 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 355,000 375,987 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 110,000 138,270 Verizon New England, Inc. sr. notes 6 1/2s, 2011 742,000 800,623 Verizon New Jersey, Inc. debs. 8s, 2022 770,000 877,274 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 980,000 1,114,502 Verizon Wireless, Inc. 144A notes 5.55s, 2014 2,170,000 2,364,447 Conglomerates (0.1%) Siemens Financieringsmaatschappij 144A notes 5 3/4s, 2016 (Netherlands) 680,000 739,039 Consumer cyclicals (0.6%) Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 279,000 287,719 DaimlerChrysler NA Holding Corp. company guaranty 6 1/2s, 2013 (Germany) 565,000 615,117 DaimlerChrysler NA Holding Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2011 (Germany) 312,000 325,447 DaimlerChrysler NA Holding Corp. company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 630,000 665,996 DIRECTV Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 780,000 801,949 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 265,000 268,975 News America Holdings, Inc. company guaranty 7 3/4s, 2024 1,045,000 1,094,817 News America Holdings, Inc. debs. 7 3/4s, 2045 609,000 693,887 Omnicom Group, Inc. sr. notes 5.9s, 2016 635,000 661,294 Target Corp. bonds 6 1/2s, 2037 405,000 447,628 Time Warner Entertainment Co., LP debs. Ser. *, 8 3/8s, 2023 170,000 200,815 Time Warner, Inc. debs. 9.15s, 2023 340,000 406,905 Time Warner, Inc. debs. 9 1/8s, 2013 592,000 689,134 Viacom, Inc. company guaranty 5 5/8s, 2012 158,000 164,057 Viacom, Inc. company guaranty sr. unsec. notes 8 5/8s, 2012 32,000 34,856 Viacom, Inc. unsec. sr. company guaranty 7 7/8s, 2030 490,000 487,185 Whirlpool Corp. sr. unsec. notes 8.6s, 2014 110,000 125,570 Consumer staples (0.9%) Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 220,000 266,729 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 8 1/2s, 2013 275,000 319,756 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. notes 8.2s, 2039 165,000 208,184 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,570,000 1,829,543 Campbell Soup Co. debs. 8 7/8s, 2021 855,000 1,156,365 CVS Caremark Corp. sr. unsec. FRN 6.302s, 2037 1,243,000 1,068,980 CVS Caremark Corp. 144A pass-through certificates 6.117s, 2013 473,114 502,443 Delhaize Group sr. unsub. notes 6 1/2s, 2017 (Belgium) 565,000 618,551 Diageo Capital PLC company guaranty 5.2s, 2013 (United Kingdom) 395,000 423,552 Diageo PLC company guaranty 8s, 2022 (Canada) 820,000 998,216 General Mills, Inc. sr. unsec. notes 5.65s, 2019 130,000 140,574 HJ Heinz Finance Co. 144A company guaranty 7 1/8s, 2039 360,000 414,154 Kraft Foods, Inc. notes 6 1/8s, 2018 765,000 807,549 Kroger Co. company guaranty 6 3/4s, 2012 275,000 301,432 Kroger Co. company guaranty 6.4s, 2017 500,000 553,409 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 535,000 610,020 McDonald's Corp. sr. unsec. notes 5.7s, 2039 600,000 628,985 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 540,000 600,944 Tesco PLC 144A sr. unsec. unsub. notes 6.15s, 2037 (United Kingdom) 640,000 686,061 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 285,000 300,675 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 325,000 360,560 Energy (0.5%) Amerada Hess Corp. unsub. notes 6.65s, 2011 185,000 199,194 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 10,000 10,300 ConocoPhillips company guaranty sr. unsec. bond 5.9s, 2038 45,000 47,016 ConocoPhillips company guaranty sr. unsec. notes 5.2s, 2018 20,000 21,209 ConocoPhillips notes 6 1/2s, 2039 265,000 296,609 Devon Energy Corp. sr. notes 6.3s, 2019 265,000 293,423 EnCana Corp. sr. unsec. notes 6 1/2s, 2019 (Canada) 175,000 194,397 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 205,000 223,740 Forest Oil Corp. sr. notes 8s, 2011 610,000 626,775 Halliburton Co. sr. unsec. notes 7.45s, 2039 235,000 292,302 Husky Energy, Inc. sr. notes 5.9s, 2014 (Canada) 165,000 178,750 Kerr-McGee Corp. sec. notes 6.95s, 2024 190,000 201,123 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 225,000 237,412 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 650,000 638,625 Nexen, Inc. sr. unsec. unsub. notes 7 1/2s, 2039 (Canada) 325,000 361,281 Peabody Energy Corp. sr. notes 5 7/8s, 2016 805,000 782,863 Petro-Canada sr. unsec. unsub. notes 6.05s, 2018 (Canada) 200,000 212,978 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 675,000 720,318 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 245,000 254,030 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017 280,000 297,889 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 455,000 466,500 Williams Cos., Inc. (The) sr. unsec. notes 8 3/4s, 2020 325,000 372,513 XTO Energy, Inc. sr. unsec. notes 6 3/4s, 2037 225,000 248,161 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/2s, 2018 180,000 200,395 Financials (4.1%) AGFC Capital Trust I 144A company guaranty 6s, 2067 620,000 248,000 Allstate Life Global Funding Trusts notes Ser. MTN, 5 3/8s, 2013 326,000 350,014 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 1,160,000 1,238,294 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.542s, 2017 545,000 469,689 American Express Travel Related Services Co., Inc. sr. unsec. unsub. notes FRN Ser. EMTN, 0.444s, 2011 385,000 369,309 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 315,000 307,703 Bank One Corp. unsec. unsub. notes 5.9s, 2011 1,000,000 1,075,119 BankAmerica Capital III bank guaranty jr. unsec. FRN Ser. *, 0.854s, 2027 2,245,000 1,419,213 Barclays Bank PLC sr. unsec. unsub. notes 5s, 2016 270,000 276,987 Barclays Bank PLC 144A sub. notes 10.179s, 2021 804,000 1,057,129 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 465,000 473,747 Bear Stearns Cos., Inc. (The) notes Ser. MTN, 6.95s, 2012 550,000 617,244 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 500,000 545,454 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 331,000 378,603 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.24s, 2012 1,486,250 1,413,083 Capital One Bank USA NA sub. notes 8.8s, 2019 385,000 455,697 Capital One Capital III company guaranty 7.686s, 2036 320,000 275,200 Chubb Corp. (The) sr. notes 6 1/2s, 2038 765,000 881,809 Citigroup, Inc. sr. unsec. sub. FRN 0.579s, 2016 123,000 102,496 Citigroup, Inc. sr. unsec. unsub. notes 6 1/8s, 2017 700,000 714,374 Citigroup, Inc. sr. unsec. unsub. notes 5 1/4s, 2012 1,270,000 1,322,376 Citigroup, Inc. sr. unsec. unsub. notes FRN 0.604s, 2010 905,000 901,896 Citigroup, Inc. sub. notes 5s, 2014 1,369,000 1,349,833 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 31,000 29,347 CNA Financial Corp. unsec. notes 6s, 2011 730,000 746,204 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 1,220,000 1,226,181 Credit Suisse Guernsey Ltd. jr. sub. FRN 5.86s, 2049 (United Kingdom) 354,000 292,050 Credit Suisse USA, Inc. sr. unsec. notes 5.3s, 2019 475,000 491,261 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 635,000 646,908 Deutsche Bank Capital Funding Trust VII 144A FRB 5.628s, 2049 285,000 216,600 Dresdner Funding Trust I 144A bonds 8.151s, 2031 450,000 327,938 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 361,000 348,153 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 35,000 35,510 Federal Realty Investment Trust sr. unsec. unsub. notes 5.95s, 2014 (R) 650,000 653,691 Fleet Capital Trust V bank guaranty FRN 1.292s, 2028 187,000 105,393 Fund American Cos., Inc. notes 5 7/8s, 2013 347,000 332,288 GATX Financial Corp. notes 5.8s, 2016 560,000 500,616 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.474s, 2016 455,000 406,202 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.411s, 2012 1,720,000 1,645,639 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 1,589,000 1,712,652 General Electric Capital Corp. sub. notes FRN 6 3/8s, 2067 355,000 307,963 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 760,000 888,902 Goldman Sachs Group, Inc. (The) sr. notes 5.45s, 2012 302,000 325,549 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 745,000 785,278 HCP, Inc. sr. unsec. Ser. MTN, 6.7s, 2018 (R) 15,000 14,904 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017 295,000 284,969 Health Care REIT, Inc. sr. notes 6s, 2013 (R) 385,000 382,863 Highwood Properties, Inc. sr. unsec. bonds 5.85s, 2017 (R) 1,005,000 906,283 HSBC Finance Capital Trust IX FRN 5.911s, 2035 2,000,000 1,580,000 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 905,000 991,937 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 1,000,000 1,065,132 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 499,000 487,910 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 780,000 766,919 Liberty Mutual Group 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 1,289,000 1,381,490 Liberty Mutual Insurance 144A notes 7.697s, 2097 1,060,000 882,965 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 495,000 602,982 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 1,565,000 1,761,749 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 0.482s, 2011 835,000 820,515 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2067 1,300,000 1,257,750 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 590,000 511,088 Morgan Stanley sr. unsec. notes FRN Ser. MTN, 0.335s, 2010 1,000,000 999,625 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 465,000 437,970 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 (R) 680,000 708,541 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 (R) 382,000 391,649 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 415,000 389,456 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 370,000 290,588 Progressive Corp. (The) jr. unsec. sub. unsec. deb. FRN 6.7s, 2037 2,520,000 2,207,386 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 600,000 670,365 Prudential Financial, Inc. sr. notes 6.2s, 2015 190,000 202,616 Prudential Holdings LLC sr. notes FRN Ser. FSA, 1.167s, 2017 210,000 167,855 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 355,000 362,004 Santander Issuances S.A. Unipersonal 144A bank guaranty sub. FRN 6 1/2s, 2019 (Spain) 500,000 528,749 Simon Property Group LP sr. unsec. notes 6 3/4s, 2014 (R) 1,581,000 1,716,084 Simon Property Group LP unsub. bonds 5 3/4s, 2015 (R) 371,000 382,711 SLM Corp. notes Ser. MTNA, 4 1/2s, 2010 381,000 375,684 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 1.299s, 2037 925,000 620,149 Travelers Cos., Inc. (The) sr. unsec. notes 5.9s, 2019 130,000 143,648 Wachovia Bank NA sr. unsec. sub. notes Ser. BKNT, 6.6s, 2038 693,000 754,715 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,060,000 1,120,613 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 145,000 151,213 Wachovia Corp. sr. unsec. notes Ser. MTN, 5 1/2s, 2013 1,140,000 1,221,211 WEA Finance LLC /WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2014 895,000 974,850 WEA Finance LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 900,000 916,568 Wells Fargo Bank NA unsec. sub. notes FRN 0.65s, 2016 710,000 613,987 Wells Fargo Capital XV jr. sub. unsec. company guaranty FRN 9 3/4s, 2049 435,000 469,800 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, 2049 (Australia) 1,010,000 889,113 ZFS Finance USA Trust I 144A bonds FRB 6 1/2s, 2037 159,000 130,778 Government (0.6%) European Investment Bank sr. unsec. unsub. notes 4 7/8s, 2036 (Supra-Nation) 4,000,000 3,937,080 International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 4,000,000 5,302,580 Health care (0.4%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 95,000 99,895 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 451,000 505,654 Eli Lilly & Co. sr. unsec. unsub. notes 5.95s, 2037 50,000 55,181 Express Scripts, Inc. sr. unsec. notes 7 1/4s, 2019 110,000 128,116 Express Scripts, Inc. sr. unsec. notes 6 1/4s, 2014 275,000 303,292 GlaxoSmith Kline Capital, Inc. company guaranty sr. notes 5.65s, 2018 460,000 506,362 Hospira, Inc. sr. notes 6.05s, 2017 25,000 26,342 Hospira, Inc. sr. notes 5.55s, 2012 440,000 472,192 Merck & Co., Inc. sr. unsec. unsub. notes 5.85s, 2039 128,000 139,388 Novartis Securities Investment, Ltd. company guaranty sr. unsec. notes 5 1/8s, 2019 187,000 198,765 Pfizer, Inc. sr. unsec. notes 7.2s, 2039 464,000 583,031 Pfizer, Inc. sr. unsec. notes 6.2s, 2019 146,000 165,814 Roche Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2039 150,000 183,981 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 180,000 168,419 UnitedHealth Group, Inc. sr. unsec. notes 5 1/2s, 2012 755,000 801,798 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 470,000 451,200 Watson Pharmaceuticals, Inc. sr. unsec. notes 6 1/8s, 2019 310,000 320,454 WellPoint, Inc. notes 7s, 2019 155,000 175,391 Technology (0.2%) Dell, Inc. sr. unsec. notes 5 7/8s, 2019 715,000 769,601 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6.8s, 2017 760,000 850,208 IBM Corp. sr. unsec. notes 5.7s, 2017 320,000 354,683 Nokia Corp. sr. unsec. notes 6 5/8s, 2039 (Finland) 110,000 121,251 Nokia Corp. sr. unsec. notes 5 3/8s, 2019 (Finland) 1,060,000 1,094,693 Transportation (0.3%) American Airlines, Inc. pass-through certificates Ser. 01-1, 6.817s, 2011 100,000 95,250 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 275,000 314,517 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 425,000 426,850 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 44,514 42,733 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 20,880 19,836 Delta Air Lines, Inc. pass-through certificates Ser. 71-A, 6.821s, 2022 87,535 82,721 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 1,442,275 1,254,779 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 803,989 809,459 Union Pacific Corp. sr. unsub. notes 5 3/4s, 2017 750,000 802,476 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 590,000 627,270 Utilities and power (1.8%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 500,000 529,670 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 510,000 494,299 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 905,000 981,996 Beaver Valley II Funding debs. 9s, 2017 392,000 430,996 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 975,000 989,030 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 1,184,167 1,126,407 CenterPoint Energy Resources Corp. notes 7 3/4s, 2011 45,000 48,015 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 275,000 302,957 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 500,000 518,629 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 495,000 534,327 Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014 530,000 561,876 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 1,851,000 1,601,115 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 10,000 10,870 Duke Energy Corp. sr. unsec. notes 6 1/4s, 2018 419,000 456,982 El Paso Natural Gas Co. sr. unsec. notes 5.95s, 2017 120,000 122,583 El Paso Natural Gas Co. sr. unsec. unsub. bonds Ser. *, 8 3/8s, 2032 490,000 582,515 Electricite de France 144A notes 6.95s, 2039 (France) 655,000 793,781 Enel Finance Intl. SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 360,000 363,672 Entergy Gulf States, Inc. 1st mtge. 5 1/4s, 2015 985,000 982,998 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 9,000 9,727 Illinois Power Co. 1st mtge. sr. bond 9 3/4s, 2018 725,000 907,102 Indianapolis Power & Light 144A 1st mtge. 6.3s, 2013 545,000 588,406 ITC Holdings Corp. 144A notes 5 7/8s, 2016 272,000 276,343 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 365,000 376,258 Kansas Gas & Electric bonds 5.647s, 2021 349,857 354,083 National Fuel Gas Co. notes 5 1/4s, 2013 30,000 30,654 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 295,000 334,452 NiSource Finance Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2010 2,440,000 2,570,530 Northwestern Corp. sec. notes 5 7/8s, 2014 342,000 360,642 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 350,000 398,780 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 105,000 111,203 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 331,000 343,578 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 542,377 553,116 PPL Energy Supply LLC bonds Ser. A, 5.7s, 2015 50,000 52,332 Public Service Co. of Colorado 1st mtge. sec. bonds 5 1/8s, 2019 175,000 186,341 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 356,000 311,472 Southern Natural Gas Co. 144A notes 5.9s, 2017 460,000 473,187 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 1,080,000 1,164,295 Spectra Energy Capital, LLC sr. notes 8s, 2019 820,000 965,035 Teco Energy, Inc. sr. notes FRN 2.281s, 2010 550,000 548,625 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7.2s, 2011 1,140,000 1,197,706 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 830,000 1,014,704 TransAlta Corp. sr. unsec. notes 5 3/4s, 2013 (Canada) 665,000 688,568 TransCanada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada) 520,000 484,013 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 960,000 1,087,565 Total corporate bonds and notes (cost $163,209,987) MORTGAGE-BACKED SECURITIES (5.8%)(a) Principal amount Value Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.335s, 2029 $1,251,749 $1,377,881 Banc of America Commercial Mortgage, Inc. 144A Ser. 05-1, Class XW, IO, 0.101s, 2042 236,535,188 307,496 Banc of America Large Loan FRB Ser. 04-BBA4, Class H, 1.195s, 2018 142,000 85,200 FRB Ser. 04-BBA4, Class G, 0.945s, 2018 449,000 291,850 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 2.245s, 2022 496,000 262,068 FRB Ser. 05-MIB1, Class J, 1.295s, 2022 1,400,000 560,000 Banc of America Structured Security Trust 144A Ser. 02-X1, Class A3, 5.436s, 2033 151,096 151,019 Bayview Commercial Asset Trust 144A Ser. 07-5A, IO, 3.047s, 2037 8,980,227 690,579 Ser. 04-2, IO, 2.97s, 2034 3,603,759 127,213 Ser. 05-3A, IO, 2.15s, 2035 12,660,441 591,243 Ser. 05-1A, IO, 2.15s, 2035 4,139,256 166,812 Ser. 04-3, IO, 2.15s, 2035 2,700,087 98,013 Ser. 06-2A, IO, 1.798s, 2036 2,423,707 133,304 FRB Ser. 05-1A, Class A1, 0.544s, 2035 955,706 611,652 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.176s, 2032 456,000 281,345 Ser. 05-PWR9, Class X1, IO, 0.198s, 2042 40,016,944 289,323 Ser. 04-PR3I, Class X1, IO, 0.181s, 2041 11,733,185 163,091 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.11s, 2038 19,261,673 269,663 Ser. 07-PW15, Class X1, IO, 0.089s, 2044 (F) 63,804,521 641,434 Ser. 05-PW10, Class X1, IO, 0.057s, 2040 62,223,671 100,180 Bear Stearns Small Balance Commercial Trust 144A Ser. 06-1A, Class AIO, IO, 1s, 2034 3,722,800 24,198 Chase Commercial Mortgage Securities Corp. Ser. 00-3, Class A2, 7.319s, 2032 472,964 487,533 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0 3/8s, 2049 26,573,994 316,231 Ser. 07-CD4, Class XC, IO, 0.087s, 2049 88,866,460 391,012 Ser. 06-CD2, Class X, IO, 0.086s, 2046 75,564,134 237,181 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-CN2A, Class H, 5.57s, 2019 939,000 347,430 Ser. 06-CN2A, Class J, 5.57s, 2019 751,000 225,300 FRB Ser. 01-J2A, Class A2F, 0.745s, 2034 1,590,000 1,362,628 Ser. 03-LB1A, Class X1, IO, 0.494s, 2038 8,090,033 302,171 Ser. 05-LP5, Class XC, IO, 0.139s, 2043 57,869,612 438,504 Ser. 06-C8, Class XS, IO, 0.085s, 2046 56,842,282 507,238 Ser. 05-C6, Class XC, IO, 0.064s, 2044 66,145,542 309,650 Countrywide Home Loans 144A IFB Ser. 05-R2, Class 2A3, 8s, 2035 776,740 735,961 IFB Ser. 05-R1, Class 1AS, IO, 5.642s, 2035 5,765,614 594,435 IFB Ser. 05-R2, Class 1AS, IO, 5.301s, 2035 5,537,288 550,406 Credit Suisse Mortgage Capital Certificates Ser. 06-C5, Class AX, IO, 0.118s, 2039 36,434,945 521,493 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.113s, 2049 121,579,953 820,908 Ser. 07-C1, Class AX, IO, 0.086s, 2040 80,157,077 637,249 CRESI Finance Limited Partnership 144A FRB Ser. 06-A, Class D, 1.044s, 2017 232,000 104,400 FRB Ser. 06-A, Class C, 0.844s, 2017 688,000 378,400 Criimi Mae Commercial Mortgage Trust 144A Ser. 98-C1, Class B, 7s, 2033 1,093,693 1,028,071 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 05-TFLA, Class J, 1.195s, 2020 (F) 259,000 176,119 FRB Ser. 04-TF2A, Class J, 1.195s, 2016 (F) 313,000 234,739 FRB Ser. 05-TF2A, Class J, 1.145s, 2020 229,339 194,938 FRB Ser. 04-TF2A, Class H, 0.945s, 2019 (F) 627,000 532,929 DLJ Commercial Mortgage Corp. Ser. 00-CF1, Class A1B, 7.62s, 2033 1,238,508 1,261,068 Fannie Mae IFB Ser. 04-12, Class WS, IO, 6.906s, 2033 90,041 10,967 IFB Ser. 05-65, Class KI, IO, 6.756s, 2035 10,655,501 1,489,118 IFB Ser. 05-12, Class SC, IO, 6.506s, 2035 1,819,697 223,950 IFB Ser. 05-82, Class SY, IO, 6.486s, 2035 4,988,296 626,031 IFB Ser. 05-45, Class SR, IO, 6.476s, 2035 6,833,812 914,678 IFB Ser. 05-54, Class SA, IO, 6.456s, 2035 4,772,862 647,243 Ser. 06-W3, Class 1AS, IO, 5.744s, 2046 9,916,139 1,022,354 Ser. 03-W12, Class 2, IO, 2.217s, 2043 5,910,709 395,032 Ser. 03-W10, Class 3, IO, 1.9s, 2043 4,544,078 282,157 Ser. 03-W10, Class 1, IO, 1.856s, 2043 18,364,388 1,157,059 Ser. 03-W8, Class 12, IO, 1.637s, 2042 19,024,785 1,067,930 Ser. 03-W17, Class 12, IO, 1.142s, 2033 5,912,952 218,659 Ser. 03-T2, Class 2, IO, 0.809s, 2042 27,373,094 738,433 Ser. 03-W3, Class 2IO1, IO, 0.675s, 2042 2,512,031 55,771 Ser. 03-W6, Class 51, IO, 0.67s, 2042 7,830,422 179,651 Ser. 01-T12, Class IO, 0.565s, 2041 16,307,371 345,477 Ser. 03-W2, Class 1, IO, 0.466s, 2042 14,309,190 205,254 Ser. 02-T4, IO, 0.449s, 2041 5,804,860 44,905 Ser. 03-W3, Class 1, IO, 0.443s, 2042 19,116,662 271,694 Ser. 02-T1, Class IO, IO, 0.423s, 2031 15,580,296 212,665 Ser. 03-W6, Class 3, IO, 0.368s, 2042 10,858,301 132,239 Ser. 03-W6, Class 23, IO, 0.352s, 2042 11,592,140 135,565 Ser. 01-79, Class BI, IO, 0.324s, 2045 2,786,982 37,025 Ser. 03-W4, Class 3A, IO, 0.22s, 2042 10,577,439 146,704 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-56, Class A, IO, 0.524s, 2043 6,810,033 86,579 Ser. T-56, Class 1, IO, 0.244s, 2043 10,539,465 62,987 Ser. T-56, Class 3, IO, 0.119s, 2043 7,986,148 56,742 Ser. T-56, Class 2, IO, 0.051s, 2043 9,732,842 50 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.68s, 2033 27,644,454 387,022 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class G, 7 1/2s, 2029 832,000 723,840 Freddie Mac IFB Ser. 2922, Class SE, IO, 6.505s, 2035 3,723,521 488,348 IFB Ser. 3118, Class SD, IO, 6.455s, 2036 6,288,694 772,846 IFB Ser. 3033, Class SG, IO, 6.405s, 2035 70,757 8,311 IFB Ser. 3114, Class TS, IO, 6.405s, 2030 9,816,516 1,277,222 IFB Ser. 3510, Class IB, IO, 6.355s, 2036 3,044,907 500,902 IFB Ser. 3510, Class IA, IO, 6.255s, 2037 5,588,730 673,443 IFB Ser. 3510, Class DI, IO, 6.235s, 2035 4,949,629 647,414 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.088s, 2019 182,902,885 932,805 Ser. 05-C3, Class XC, IO, 0.082s, 2045 227,593,940 786,628 GMAC Commercial Mortgage Securities, Inc. Ser. 05-C1, Class X1, IO, 0.216s, 2043 76,416,087 733,423 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 1,371,379 1,055,962 Ser. 06-C1, Class XC, IO, 0.07s, 2045 126,026,564 591,354 Government National Mortgage Association IFB Ser. 06-34, Class SA, 38.07s, 2036 210,489 307,218 IFB Ser. 04-59, Class SH, IO, 7.005s, 2034 70,950 9,795 IFB Ser. 06-16, Class GS, IO, 6.745s, 2036 617,478 71,758 IFB Ser. 04-5, Class PS, IO, 6.705s, 2033 395,000 66,731 IFB Ser. 07-35, Class NY, IO, 6.655s, 2035 108,743 9,496 IFB Ser. 07-35, Class TY, IO, 6.655s, 2035 2,923,371 197,666 IFB Ser. 07-26, Class SL, IO, 6.555s, 2037 177,955 25,096 IFB Ser. 07-58, Class PS, IO, 6.455s, 2037 4,123,298 402,764 IFB Ser. 04-17, Class QN, IO, 6.455s, 2034 93,275 10,637 IFB Ser. 07-59, Class SP, IO, 6.425s, 2037 3,814,324 340,612 IFB Ser. 07-68, Class PI, IO, 6.405s, 2037 3,264,126 293,094 IFB Ser. 06-29, Class SN, IO, 6.405s, 2036 593,217 61,744 IFB Ser. 07-9, Class AI, IO, 6.255s, 2037 3,073,121 338,996 IFB Ser. 08-34, Class SH, IO, 6.255s, 2037 86,508 7,480 IFB Ser. 06-28, Class GI, IO, 6.255s, 2035 3,041,053 211,820 IFB Ser. 05-92, Class S, IO, 6.155s, 2032 223,362 19,355 IFB Ser. 05-65, Class SI, IO, 6.105s, 2035 3,092,975 334,016 IFB Ser. 07-17, Class IC, IO, 6.005s, 2037 4,293,649 530,266 IFB Ser. 07-21, Class S, IO, 5.955s, 2037 4,031,742 390,724 IFB Ser. 07-62, Class S, IO, 5.905s, 2037 79,609 7,764 IFB Ser. 06-16, Class SJ, IO, 5.855s, 2036 1,470,515 138,251 IFB Ser. 04-87, Class SD, IO, 5.855s, 2034 1,373,559 159,689 Ser. 07-73, Class MO, PO, zero %, 2037 370,142 310,936 FRB Ser. 07-73, Class KI, IO, zero %, 2037 3,701,415 66,829 FRB Ser. 98-2, Class EA, PO, zero %, 2028 77,987 64,813 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 1,269,631 1,197,262 FRB Ser. 07-EOP, Class J, 1.092s, 2020 428,000 346,018 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 200,128 180,741 Ser. 05-RP3, Class 1A3, 8s, 2035 630,265 568,814 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 535,092 477,236 GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 764,861 714,906 Ser. 05-RP1, Class 1A3, 8s, 2035 99,955 91,427 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 849,809 800,414 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (In default) (F)(NON) 242,459 48 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 05-LDP2, Class AM, 4.78s, 2042 1,990,000 1,659,497 Ser. 07-LDPX, Class X, IO, 0.346s, 2049 54,393,167 890,552 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-CB12, Class X1, IO, 0.115s, 2037 53,603,118 449,092 Ser. 06-LDP6, Class X1, IO, 0.064s, 2043 67,605,966 286,169 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 715,303 501,249 Ser. 99-C1, Class G, 6.41s, 2031 765,731 432,236 Ser. 98-C4, Class G, 5.6s, 2035 634,000 605,470 Ser. 98-C4, Class H, 5.6s, 2035 (F) 1,074,000 698,333 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 04-LLFA, Class H, 1.195s, 2017 733,000 520,188 FRB Ser. 05-LLFA, Class J, 1.045s, 2018 423,000 210,698 MASTR Reperforming Loan Trust 144A Ser. 05-2, Class 1A3, 7 1/2s, 2035 566,287 533,372 Ser. 05-1, Class 1A4, 7 1/2s, 2034 1,356,647 1,277,791 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.864s, 2027 3,915,016 2,774,349 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.745s, 2022 1,019,621 774,912 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.819s, 2030 644,000 501,481 FRB Ser. 05-A9, Class 3A1, 5.256s, 2035 2,914,825 2,370,523 Merrill Lynch Mortgage Trust Ser. 05-MCP1, Class XC, IO, 0.212s, 2043 68,870,584 792,012 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.429s, 2039 14,310,243 316,256 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.006s, 2037 2,936,462 633,689 Ser. 04-C2, Class X, IO, 6.004s, 2040 2,389,660 435,396 Ser. 05-C3, Class X, IO, 5.555s, 2044 2,816,912 557,185 Ser. 06-C4, Class X, IO, 5.454s, 2016 8,352,195 1,980,305 Morgan Stanley Capital 144A Ser. 05-RR6, Class X, IO, 1.521s, 2043 9,297,432 259,398 Morgan Stanley Capital I 144A Ser. 04-RR, Class F5, 6s, 2039 1,000,000 80,000 Ser. 04-RR, Class F6, 6s, 2039 1,700,000 119,000 Ser. 05-HQ5, Class X1, IO, 0.143s, 2042 21,262,363 105,461 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.092s, 2030 1,020,000 734,400 Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 5.71s, 2035 381,535 345,539 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 306,216 288,692 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 456,000 332,133 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 1.974s, 2036 21,345,037 723,597 STRIPS 144A Ser. 03-1A, Class L, 5s, 2018 757,000 552,610 Ser. 03-1A, Class M, 5s, 2018 513,000 282,150 Ser. 04-1A, Class L, 5s, 2018 337,000 188,720 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.594s, 2034 467,948 374,358 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.006s, 2037 37,650,568 4,047,436 Ser. 07-4, Class 1A4, IO, 1s, 2037 39,880,887 1,186,002 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 5.455s, 2037 10,521,449 1,012,163 Ser. 06-RF4, Class 1A, IO, 5.319s, 2036 5,728,843 607,325 Wachovia Bank Commercial Mortgage Trust Ser. 06-C29, IO, 0 3/8s, 2048 97,602,921 1,734,277 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.545s, 2018 771,000 231,300 Ser. 06-C27, Class XC, IO, 0.122s, 2045 45,272,662 327,351 Ser. 06-C23, Class XC, IO, 0.058s, 2045 89,277,275 392,803 Ser. 06-C26, Class XC, IO, 0.041s, 2045 34,101,271 86,538 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 222,000 62,005 Ser. 06-SL1, Class X, IO, 0.934s, 2043 7,340,609 259,197 Ser. 07-SL2, Class X, IO, 0.85s, 2049 14,569,340 431,544 Washington Mutual Multi-Fam., Mtge. 144A Ser. 01-1, Class B5, 7.177s, 2031 1,305,000 861,300 Total mortgage-backed securities (cost $64,936,127) ASSET-BACKED SECURITIES (2.4%)(a) Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 0.934s, 2035 $161,723 $66,060 FRB Ser. 05-4, Class A2C, 0.454s, 2035 218,164 204,188 Aegis Asset Backed Securities Trust 144A Ser. 04-6N, Class Note, 4 3/4s, 2035 (In default) (F)(NON) 59,595 6 AFC Home Equity Loan Trust Ser. 99-2, Class 1A, 0.654s, 2029 1,832,196 804,596 Ameriquest Mortgage Securities, Inc. FRB Ser. 06-R1, Class M10, 2.744s, 2036 170,804 307 FRB Ser. 03-8, Class M2, 1.994s, 2033 436,439 109,996 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 1,283,000 230,940 Ser. 04-1A, Class E, 6.42s, 2039 1,112,000 200,160 Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 2.514s, 2033 53,237 14,762 Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 1.244s, 2033 329,696 230,851 FRB Ser. 05-WMC1, Class M1, 0.684s, 2035 564,000 423,000 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE7, Class A4, 0.384s, 2036 529,000 165,499 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 420,000 420,709 Bayview Financial Acquisition Trust Ser. 04-B, Class A1, 1.246s, 2039 3,394,362 1,357,745 FRB Ser. 04-D, Class A, 0.829s, 2044 791,414 684,641 Bayview Financial Acquisition Trust 144A FRN Ser. 04-B, Class M2, 4.044s, 2039 162,064 81,259 Bayview Financial Asset Trust 144A FRB Ser. 03-SSRA, Class M, 1.594s, 2038 495,930 297,552 FRB Ser. 03-SSRA, Class A, 0.944s, 2038 407,449 293,364 FRB Ser. 04-SSRA, Class A1, 0.844s, 2039 613,703 448,003 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 05-HE1, Class M3, 1.174s, 2035 489,000 97,448 FRB Ser. 03-1, Class A1, 0.744s, 2042 320,876 233,052 Capital Auto Receivables Asset Trust 144A Ser. 06-1, Class D, 7.16s, 2013 500,000 500,465 Ser. 05-1, Class D, 6 1/2s, 2011 1,442,000 1,445,735 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-OPT1, Class M1, 0.664s, 2035 324,987 242,319 Conseco Finance Securitizations Corp. Ser. 02-2, Class A, IO, 8 1/2s, 2033 4,628,326 254,558 Ser. 02-1, Class A, 6.681s, 2033 3,552,428 3,402,583 Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 0.764s, 2035 332,000 235,464 FRB Ser. 05-14, Class 3A2, 0.484s, 2036 140,261 116,557 Credit-Based Asset Servicing and Securitization 144A Ser. 06-MH1, Class B1, 6 1/4s, 2036 359,000 265,514 Ser. 06-MH1, Class M1, 6 1/4s, 2036 (F) 485,000 485,100 Ser. 06-MH1, Class M2, 6 1/4s, 2036 214,000 185,538 Crest, Ltd. 144A Ser. 03-2A, Class D2, 6.723s, 2038 1,617,000 452,760 CS First Boston Mortgage Securities Corp. 144A Ser. 04-FR1N, Class A, 5s, 2034 (In default) (F)(NON) 152,004 Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 0.914s, 2035 160,810 15,346 Fieldstone Mortgage Investment Corp. FRB Ser. 05-1, Class M3, 1.054s, 2035 468,256 434,218 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 194,241 175,347 Fort Point CDO, Ltd. FRB Ser. 03-2A, Class A2, 1.398s, 2038 616,000 12,320 Foxe Basin, Ltd. 144A FRB Ser. 03-1A, Class A1, 0.799s, 2015 1,373,023 1,227,208 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.244s, 2037 308,000 36,960 GE Corporate Aircraft Financing, LLC 144A FRB Ser. 05-1A, Class C, 1.544s, 2019 1,680,000 1,008,000 Ser. 04-1A, Class B, 1.094s, 2018 37,420 31,433 Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012 1,962,000 1,963,766 GEBL 144A Ser. 04-2, Class D, 2.995s, 2032 506,899 22,810 Ser. 04-2, Class C, 1.095s, 2032 189,933 20,893 Green Tree Financial Corp. Ser. 95-8, Class B1, 7.3s, 2026 362,579 285,030 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 8,405 8,323 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class D, 1.794s, 2030 1,148,142 114,814 FRB Ser. 05-1A, Class D, 1.774s, 2030 502,743 60,329 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 0.964s, 2036 1,284,978 706,738 JPMorgan Mortgage Acquisition Corp. FRB Ser. 05-OPT2, Class M11, 2.494s, 2035 153,921 1,385 FRB Ser. 06-FRE1, Class A4, 0.534s, 2035 716,000 372,825 Lehman Manufactured Housing Ser. 98-1, Class 1, IO, 0.807s, 2028 10,646,960 155,435 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 3.244s, 2036 2,585,000 180,950 FRB Ser. 02-1A, Class FFL, 2.994s, 2037 5,220,000 783,000 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 (F) 4,942,257 2,372,283 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 0.864s, 2035 558,000 243,114 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.494s, 2032 4,059,503 3,342,014 FRB Ser. 02-A, Class M2, 2.494s, 2032 278,000 220,244 Ser. 02-A IO, 0.3s, 2032 105,814,483 1,372,202 Marriott Vacation Club Owner Trust 144A Ser. 05-2, Class D, 6.205s, 2027 72,134 37,112 Ser. 04-2A, Class D, 5.389s, 2026 58,163 29,433 Ser. 04-2A, Class C, 4.741s, 2026 53,510 32,464 FRB Ser. 02-1A, Class A1, 0.945s, 2024 390,304 352,503 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.394s, 2036 424,000 185,931 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 310,821 288,347 Ser. 10, Class B, 7.54s, 2036 553,309 497,595 Morgan Stanley ABS Capital I FRB Ser. 05-HE2, Class M5, 0.924s, 2035 305,395 184,459 FRB Ser. 05-HE1, Class M3, 0.764s, 2034 349,000 243,630 FRB Ser. 06-NC4, Class M2, 0.544s, 2036 489,000 1,644 N-Star Real Estate CDO, Ltd. 144A FRB Ser. 04-2A, Class C1, 2.244s, 2039 544,000 108,800 Navigator CDO, Ltd. 144A FRB Ser. 03-1A, Class A1, 0.93s, 2015 208,740 194,963 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 91,125 86,834 New Century Home Equity Loan Trust FRB Ser. 03-4, Class M3, 3.319s, 2033 26,611 11,665 Oakwood Mortgage Investors, Inc. Ser. 02-C, Class A1, 5.41s, 2032 3,103,589 2,281,138 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 430,046 382,354 Ser. 01-B, Class A3, 6.535s, 2023 124,494 106,250 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.074s, 2036 227,000 48,328 Residential Asset Securities Corp. FRB Ser. 05-EMX1, Class M2, 0.974s, 2035 694,301 471,763 SAIL Net Interest Margin Notes 144A Ser. 04-4A, Class B, 7 1/2s, 2034 (In default) (F)(NON) 214,965 2 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 0.894s, 2035 349,000 1,649 South Coast Funding 144A FRB Ser. 3A, Class A2, 1.664s, 2038 470,000 4,700 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 2,105,394 236,857 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,698,000 101,880 Wells Fargo Home Equity Trust FRB Ser. 07-1, Class A3, 0.564s, 2037 359,000 116,628 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 1.182s, 2044 (United Kingdom) 591,276 70,953 Total asset-backed securities (cost $61,262,741) INVESTMENT COMPANIES (1.7%)(a) Shares Value Financial Select Sector SPDR Fund 900,400 $12,623,608 Utilities Select Sector SPDR Fund 410,800 11,662,612 Total investment companies (cost $20,439,061) CONVERTIBLE PREFERRED STOCKS (0.2%)(a) Shares Value Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 27,978 $2,986,652 Total convertible preferred stocks (cost $2,146,882) MUNICIPAL BONDS AND NOTES (0.2%)(a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $215,000 $221,841 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 7.309s, 6/1/34 1,035,000 788,153 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 350,000 381,672 Tobacco Settlement Fin. Auth. of WVA Rev. Bonds, Ser. A, 7.467s, 6/1/47 1,405,000 1,067,617 Total municipal bonds and notes (cost $2,982,695) SENIOR LOANS (0.1%)(a)(c) Principal amount Value Level 3 Communications, Inc. bank term loan FRN 2.53s, 2014 $624,000 $541,807 MetroPCS Wireless, Inc. bank term loan FRN 2.661s, 2013 245,177 229,892 Sun Healthcare Group, Inc. bank term loan FRN 0.183s, 2014 104,035 97,728 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 2.522s, 2014 356,071 334,484 TW Telecom, Inc. bank term loan FRN Ser. B, 2.013s, 2013 306,485 293,460 Total senior loans (cost $1,501,624) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (5.1%)(a) Principal amount Value U.S. Government Agency Mortgage Obligations (5.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, March 1, 2035 $17,999 $19,327 Federal National Mortgage Association Pass-Through Certificates 6s, TBA, November 1, 2039 13,000,000 13,810,469 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 17,802,400 18,795,975 5s, with due dates from August 1, 2033 to January 1, 2039 11,374,686 11,821,199 5s, TBA, November 1, 2039 29,000,000 30,062,577 Total U.S. government and agency mortgage obligations (cost $73,898,608) U.S. GOVERNMENT AGENCY OBLIGATIONS (6.0%)(a) Principal amount Value Fannie Mae 7 1/4s, May 15, 2030 $14,280,000 $19,059,680 2 3/4s, March 13, 2014 37,490,000 38,103,145 Freddie Mac 3 3/4s, March 27, 2019 5,200,000 5,203,250 General Electric Capital Corp. FDIC guaranteed notes 1 5/8s, 2011 6,750,000 6,822,988 Goldman Sachs Group, Inc (The) FDIC guaranteed notes 1 5/8s, 2011 6,750,000 6,832,296 JPMorgan Chase & Co. FDIC guaranteed 2 5/8s, 2010 6,750,000 6,887,525 Morgan Stanley FDIC guaranteed notes 2s, 2011 2,500,000 2,548,925 Wells Fargo & Co. FDIC guaranteed notes 3s, 2011 1,100,000 1,141,978 Wells Fargo & Co. FDIC guaranteed notes 2 1/8s, 2012 1,400,000 1,425,308 Total U.S. government agency obligations (cost $87,035,829) U.S. TREASURY OBLIGATIONS (6.8%)(a) Principal amount Value U.S. Treasury Bonds 7 5/8s, February 15, 2025 $6,740,000 $9,471,806 U.S. Treasury Notes 5s, February 15, 2011 22,220,000 23,500,254 2 3/4s, October 31, 2013 11,420,000 11,792,042 1 3/4s, January 31, 2014 22,600,000 22,358,110 1 1/8s, June 30, 2011 31,640,000 31,873,592 Total U.S. treasury obligations (cost $98,482,422) SHORT-TERM INVESTMENTS (16.1%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 143,216,074 $143,216,074 U.S. Treasury Bills for an effective yield of 0.70%, December 17, 2009 $64,150,000 64,092,867 U.S. Treasury Bills with effective yields ranging from 0.33% to 0.66%, November 19, 2009 27,520,000 27,513,022 Total short-term investments (cost $234,821,963) TOTAL INVESTMENTS Total investments (cost $1,536,272,378) (b) Key to holding's abbreviations ADR American Depository Receipts EMTN Euro Medium Term Notes FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNA Medium Term Notes Class A PO Principal Only TBA To Be Announced Commitments NOTES (a) Percentages indicated are based on net assets of $1,455,268,381. (b) The aggregate identified cost on a tax basis is $1,566,189,925, resulting in gross unrealized appreciation and depreciation of $151,138,442 and $105,035,726, respectively, or net unrealized appreciation of $46,102,716. (NON) Non-income-producing security. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at October 31, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $97,496 for the period ended October 31, 2009. During the period ended October 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $116,864,532 and $166,353,823, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") disclosures based on the securities valuation inputs. (R) Real Estate Investment Trust. At October 31, 2009, liquid assets totaling $43,785,000 have been designated as collateral for open forward commitments. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The rates shown on FRB and FRN are the current interest rates at October 31, 2009. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at October 31, 2009. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. [cont.] Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security valuation: Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. TBA purchase commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into receivable purchase agreements (Agreements) with other registered investment companies (each a Seller) managed by Putnam Management. Under the Agreements, the Seller sold to the fund the right to receive, in the aggregate, $4,129,699 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in each case in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the funds net payable to LBSF of $112,241,035. Future payments under the Agreements are valued at fair value following procedures approved by the Trustees. All remaining payments under the Agreements will be recorded as realized gain or loss. The funds net payable to LBSF was calculated in accordance with the funds master contract with LBSF. The fund has accrued interest on the net payable. Putnam Management currently is in discussions with LBSF regarding resolution of amounts payable to LBSF. Amounts recorded are estimates and final payments may differ from these estimates by a material amount. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of October 31, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $32,823,317 $2,372,283 Common stocks: Basic materials 26,458,430 Capital goods 45,753,307 Communication services 51,709,817 Conglomerates 17,787,208 Consumer cyclicals 54,727,452 Consumer staples 81,272,628 Energy 134,439,294 Financials 167,878,691 Health care 98,624,162 Technology 65,071,752 Transportation 6,087,244 Utilities and power 46,594,299 Total common stocks Convertible preferred stocks 2,986,652 Corporate bonds and notes 169,264,355 Investment Companies 24,286,220 Mortgage-backed securities 83,205,033 641,434 Municipal bonds and notes 2,459,283 Senior loans 1,497,371 Short-term investments 143,216,074 91,605,889 U.S. Government Agency Obligations 88,025,095 U.S. Government and Agency Mortgage Obligations 74,509,547 U.S. Treasury Obligations 98,995,804 Totals by level Level 1 Level 2 Level 3 Other financial instruments: $ $ Other financial instruments include receivable purchase agreements. The following is a reconciliation of Level 3 assets as of October 31, 2009: Investments in securities: Change in net Net Balance as of Accrued unrealized Net transfers in Balance as of July discounts/ Realized appreciation/ purchases/ and/or out October 31, 2009 premiums gain/(loss) (depreciation)  sales of Level 3 31, 2009 Asset-backed securities $ $ Mortgage-backed securities (114,197) Totals: $  Includes $222,401 related to Level 3 securities still held at period end. Change in net Net Balance as of Accrued unrealized Net transfers in Balance as of July discounts/ Realized appreciation/ purchases/ and/or out October 31, 2009  premiums gain/(loss) (depreciation)  sales of Level 3 31, 2009  Other financial instruments: $  Includes $115,013 related to Level 3 securities still held at period end.  Includes amount payable under receivable purchase agreement. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The George Putnam Fund of Boston By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: December 30, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: December 30, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: December 30, 2009
